Citation Nr: 1129188	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied in August 2005.  After perfecting an appeal, the Board denied the Veteran's claim in December 2009.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's December 2010 decision and remand the case for development and readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development of the Veteran's claim.  Thereafter, in March 2011, the Board remanded the appeal to the RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In January 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Pursuant to this claim, he was afforded a VA audiological examination in July 2005.  As a result of the examination, the diagnosis was mild to moderately severe sensorineural hearing loss between 1500 and 4000 Hertz, bilaterally.  Given that the Veteran's hearing evaluation was within normal limits upon service discharge in February 1959, the examiner opined that the Veteran's hearing loss was "not caused by or a result of" his military service.

In March 2011, the Board remanded the Veteran's claim in order to provide the Veteran with updated notice consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was also remanded in order to afford him another VA audiological examination.

In March 2011, the RO sent the Veteran letter notifying him of what type of information and evidence was needed to substantiate his claim for service connection, and notifying him of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

The Veteran was scheduled to undergo a VA audiological examination on March 22, 2011; however, he failed to report to the examination.  A VA audiologist reviewed the Veteran's service treatment records and noted that all of the Veteran's puretone thresholds upon service discharge in February 1959 were between zero and 10 decibels, which was "well within normal limits."  Based on this finding, the VA audiologist opined that "[s]ince hearing loss was not present at his discharge examination[,] [his] hearing loss did not occur in the military but AFTER his military service."  (Emphasis in the original).

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The March 2011 VA audiologist did not convert the Veteran's puretone thresholds from the ASA standard to the ISO standard prior to rendering the March 2011 opinion.  Specifically, the audiologist stated that all of the Veteran's puretone thresholds were between zero and 10 decibels upon service discharge.  However, when converted, several of the Veteran's puretone thresholds were greater than 10 decibels and, thus, the audiologist's opinion was based on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  

Moreover, although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Consequently, the Board finds that the March 2011 audiological opinion is inadequate for purposes of determining service connection.  The Board recognizes that the Veteran failed to report to his scheduled examination.  However, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that another remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran is reminded that, while VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine if his current bilateral hearing loss was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Further, following a review of the service and post-service medical records, the Veteran's military occupational specialty, the Veteran's history of inservice and postservice noise exposure, and with consideration of the Veteran's statements as to the date of onset of the hearing loss, the examiner must state whether the Veteran's current hearing loss is related to his military service, to include as due to exposure to acoustic trauma.  A complete rationale for all opinions must be provided.  The examiner must be reminded that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot render an opinion without resorting to speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

4.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

